     Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

MINDY WELFORD,                                                    PLAINTIFF

VERSUS                                 CIVIL ACTION NO. _________________
                                                         1:20-cv-151-LG-RHW


EQUIFAX INFORMATION SERVICES, LLC, a Georgia limited liability
company, and PROFESSIONAL COLLECTION SERVICE, INC., a Georgia
corporation                                    DEFENDANTS



                                  COMPLAINT

                          JURY TRIAL REQUESTED



      COMES NOW the Plaintiff, Mindy Welford, by and through the

undersigned counsel, Jacob R. Burns, and for her Complaint against the

Defendants, and in support shows the Court as follows:


                   PARTIES, JURISDICTION AND VENUE


   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.


   2. This is an action brought by a consumer for violation of the Fair Credit

   Reporting Act (15 U.S.C. §1681, ​et seq​. [hereinafter “FCRA”]).
   Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 2 of 12




3. The transactions and occurrences which give rise to this action occurred in

the City of Poplarville, Pearl River County, Mississippi.


4. Venue is proper in the Southern District of Mississippi, Southern Division.


5. Plaintiff is a natural person residing in City of Poplarville, Pearl River

County, Mississippi.


6. The Defendants to this lawsuit are:


      a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

         liability company that conducts business in the State of Mississippi;

         and

      b. Professional Collection Service, Inc. (“Professional Collection”), is a

         Georgia corporation that conducts business in the State of Mississippi;

                       GENERAL ALLEGATIONS


7. Professional Collection is inaccurately reporting its tradeline (“Errant

Tradeline”) on Plaintiff’s Equifax credit disclosure with an erroneous account

status as open.
   Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 3 of 12




8. The account reflected by the Errant Tradeline was discharged in her Chapter

7 Bankruptcy petition.


9. The Errant Tradeline should be reported by Professional Collection with an

account status as closed.


10.On December 3, 2019, Plaintiff obtained her Equifax credit disclosure and

noticed the Errant Tradeline inaccurately reporting with an erroneous account

status as open.


11.On or about December 5, 2019, Plaintiff submitted a letter to Equifax,

disputing the Errant Tradeline.


12.In her dispute letter, Plaintiff explained that the account reflected by the

Errant Tradeline was discharged in her Chapter 7 Bankruptcy petition.

Accordingly, she asked Equifax to report the Errant Tradeline with the account

status as closed.


13.Equifax forwarded Plaintiff’s consumer dispute to Professional Collection.


14.Professional Collection received Plaintiff’s consumer dispute from Equifax.
   Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 4 of 12




15.Professional Collection did not consult the Credit Reporting Resource Guide

as part of its investigation of Plaintiff’s dispute.


16.Plaintiff had not received Equifax investigation result. Therefore, on January

16, 2020, Plaintiff obtained her Equifax credit disclosure, which confirmed that

Equifax and Professional Collection failed or refused to report the Errant

Tradeline with an account status as closed.


17.As a direct and proximate cause of the Defendants’ negligent and/or willful

failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, ​et

seq.​, Plaintiff has suffered credit and emotional damages. Plaintiff has also

experienced undue stress and anxiety due to Defendants’ failure to correct the

errors in her credit file or improve her financial situation by obtaining new or

more favorable credit terms as a result of the Defendants’ violations of the

FCRA.




                                    COUNT I


         NEGLIGENT VIOLATION OF THE FAIR CREDIT
       REPORTING ACT BY PROFESSIONAL COLLECTION
   Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 5 of 12




18. Plaintiff realleges the above paragraphs as if recited verbatim.


19.After being informed by Equifax of Plaintiff’s consumer dispute of the

erroneous reporting of the account status on the Errant Tradeline, Professional

Collection negligently failed to conduct a proper investigation of Plaintiff’s

dispute as required by 15 USC 1681s-2(b).


20.Professional Collection negligently failed to review all relevant information

available to it and provided by Equifax in conducting its reinvestigation as

required by 15 USC 1681s-2(b) and failed to direct Equifax to report the Errant

Tradeline with an account status as closed.




                                       4

21.The Errant Tradeline is inaccurate and creates a misleading impression on

Plaintiff’s consumer credit file with Equifax, to which it is reporting such

tradeline.


22.As a direct and proximate cause of Professional Collection’s negligent
   Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 6 of 12




failure to perform its duties under the FCRA, Plaintiff has suffered damages,

mental anguish, suffering, humiliation, and embarrassment.


23.Professional Collection is liable to Plaintiff by reason of its violations of the

FCRA in an amount to be determined by the trier of fact together with

reasonable attorneys’ fees pursuant to 15 USC 1681o.


24.Plaintiff has a private right of action to assert claims against Professional

Collection arising under 15 USC 1681s-2(b).


25.Plaintiff therefore requests that this Court grant her a judgment against the

Defendant Professional Collection for damages, costs, interest, and attorneys’

fees.



                                  COUNT II


           WILLFUL VIOLATION OF THE FAIR CREDIT
        REPORTING ACT BY PROFESSIONAL COLLECTION

26. Plaintiff realleges the above paragraphs as if recited verbatim.

27.After being informed by Equifax that Plaintiff disputed the accuracy of the

information it was providing, Professional Collection willfully failed to conduct
  Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 7 of 12




a proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct

Equifax to report the Errant Tradeline with an account status as closed.


28.Professional Collection willfully failed to review all relevant information

available to it and provided by Equifax as required by 15 USC 1681s-2(b).


29.As a direct and proximate cause of Professional Collection’s willful failure

to perform its duties under the FCRA, Plaintiff has suffered damages, mental

anguish, suffering, humiliation, and embarrassment.


30.Professional Collection is liable to Plaintiff for either statutory damages or

actual damages she has sustained by reason of its violations of the FCRA in an

amount to be determined by the trier of fact, together with an award of punitive

damages in the amount to be determined by the trier of fact, as well as for

reasonable attorneys’ fees and he may recover therefore pursuant to 15 USC

1681n.


31.Plaintiff therefore requests that this Court grant her a judgment against the

Defendant Professional Collection for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.
   Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 8 of 12




                                 COUNT III


NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

32.Plaintiff realleges the above paragraphs as if recited verbatim.



33.Defendant Equifax prepared, compiled, issued, assembled, transferred,

published, and otherwise reproduced consumer reports regarding Plaintiff as

that term is defined in 15 USC 1681a.


34.Such reports contained information about Plaintiff that was false,

misleading, and inaccurate.


35.Equifax negligently failed to maintain and/or follow reasonable procedures

to assure maximum possible accuracy of the information it reported to one or

more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).


36. After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

Equifax negligently failed to conduct a reasonable reinvestigation as required

by 15 U.S.C. 1681i.
   Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 9 of 12




37.As a direct and proximate cause of Equifax’s negligent failure to perform its

duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

and suffering, humiliation, and embarrassment.


38.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

amount to be determined by the trier of fact together with reasonable attorneys’

fees pursuant to 15 USC 1681o.


39.Plaintiff therefore requests that this Court grant her a judgment against

Equifax for actual damages, costs, interest, and attorneys’ fees.




                                 COUNT IV


  WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY EQUIFAX

40.Plaintiff realleges the above paragraphs as if recited verbatim.


41.Defendant Equifax prepared, compiled, issued, assembled, transferred,

published, and otherwise reproduced consumer reports regarding Plaintiff as

that term is defined in 15 USC 1681a.
  Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 10 of 12




42.Such reports contained information about Plaintiff that was false,

misleading, and inaccurate.


43.Equifax willfully failed to maintain and/or follow reasonable procedures to

assure maximum possible accuracy of the information that it reported to one or

more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).


44. After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

Equifax willfully failed to conduct a reasonable reinvestigation as required by

15 U.S.C. 1681i.


45.As a direct and proximate cause of Equifax’s willful failure to perform its

duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

and suffering, humiliation, and embarrassment.


46.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

amount to be determined by the trier of fact together with reasonable attorneys’

fees pursuant to 15 USC 1681n.


47.Plaintiff therefore requests that this Court grant her a judgment against
  Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 11 of 12




Defendant Equifax for the greater of statutory or actual damages, plus punitive

damages along with costs, interest, and reasonable attorneys’ fees.




                  PRAYER FOR JUDGMENT RELIEF


   Accordingly, Plaintiff request that this Court grant her the following relief:

   a: Against the Defendant Professional Collection for damages, costs,

   interest, and attorneys’ fees.


   b: Against the Defendant Professional Collection for the greater of statutory

   or actual damages, plus punitive damages, along with costs, interest, and

   attorneys’ fees.


   c: Against Equifax for actual damages, costs, interest, and attorneys’ fees.


   d: Against Defendant Equifax for the greater of statutory or actual damages,

   plus punitive damages along with costs, interest, and reasonable attorneys’

   fees.


                              JURY DEMAND

   Plaintiff hereby demands a trial by Jury.
Case 1:20-cv-00151-LG-RHW Document 1 Filed 04/24/20 Page 12 of 12




DATED: April 24, 2020

                                                   By:​ /s/Jacob R. Burns
                                                           Jacob R. Burns
                                                           MSB # 104695
                                                            P.O.Box 2159
                                           Pascagoula, MS 39569-2159
                                        jacob.richard.burns@gmail.com
                                                          (228) 623-5676
                                        ATTORNEY FOR PLAINTIFF
